Citation Nr: 1745581	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from peripheral neuropathy of the lower extremities as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that this rating decision was based on a VA examination for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities instead of a 38 U.S.C.A. § 1151 claim.  The RO corrected this error noted in a May 2013 Deferred Rating Form 21-6789 and issued another VA examination for the correct claim as stated on the title page.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Since the VAMC prescribed the Veteran the medication Simvastatin (Zocor) in April 2005, the Veteran has developed an additional disability of peripheral neuropathy of the lower extremities.

2. The evidence of record demonstrates that this additional disability was incurred as a result of the VAMC prescribing the medication to the Veteran in April 2005.

3. The additional disability of peripheral neuropathy of the lower extremities was not a foreseeable risk of the VAMC prescribing the medication Simvastatin to the Veteran in April 2005.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the lower extremities as a result of the VAMC prescribing the medication Simvastatin (Zocor) to the Veteran in April 2005, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

In light of the fully favorable determinations regarding the 38 U.S.C.A. § 1151 claim, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.	38 U.S.C.A. § 1151 Claim

The Veteran seeks compensation benefits for peripheral neuropathy of the lower extremities pursuant to 38 U.S.C.A. § 1151.  The Veteran asserts that she was prescribed the Simvastatin (Zocor) medication by a VA physician.  She subsequently had an allergic reaction to it which caused her to have severe leg muscle pain.  She contends that this is the fault of VA because it was a VA physician who prescribed the medication, and that by the time the VA physician determined the cause of her symptoms she had permanent damage.

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or after October 1, 1997, became effective September 2, 2004. 69 Fed. Reg. 46426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ).  A review of the record reveals that the Veteran's claim for compensation was received in February 2010; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361 (d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32 (c). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Finally, the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the record confirms that the Veteran was first prescribed the medication Simvastatin (Zocor) by her VA physician in April 2005.  The first mention of leg pain was in June 2005 when the Veteran reported it to the VA physician.  The medication was discontinued at that time. 

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361 (b).  Applying the above facts to the aforementioned law, the Board finds that, since the VAMC prescribed the Simvastatin (Zocor) medication to the Veteran in April 2005, the Veteran has been diagnosed as having peripheral neuropathy of the lower extremities.  Specifically, in June 2005, muscle aches on Simvastatin (Zocor) were documented in the record.   In July 2005, a VA rheumatologist suggested that the Veteran may have statin induced myopathy, and that there had been some improvement of muscular pain and weakness since discontinuation of Zocor.  In January 2010, a VA treatment note showed that an EMG done in 2008 was indicative of axonal peripheral neuropathy.  The Veteran complained of numbness, tingling and pain in the lower limbs that had been present for at least two years.  The VA physician noted that the Veteran had an allergy to Simvastatin and she was diagnosed with peripheral neuropathy.  

In September 2010, the Veteran was afforded a VA examination for her claim.  The Board notes that this VA examination was provided based on a service connection claim and not a 38 U.S.C.A. § 1151 claim.  Nonetheless, at this time, the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  In a July 2013 VA examination, the examiner opined that it was as likely as not that VA medical treatment, to include the prescription drug, Simvastatin, caused the Veteran additional current disability.  Thus, the Board finds that the first requirement of an additional disability has been satisfied for the peripheral neuropathy of the lower extremities claim.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361 (c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of peripheral neuropathy of the lower extremities was incurred as a result of VA treatment - namely, the VAMC prescribing the Simvastatin (Zocor) medication to the Veteran in April 2005.  Specifically, as stated above, the July 2013 VA examiner opined that it was as likely as not that VA medical treatment, to include the prescription drug, Simvastatin, caused the Veteran additional current disability.  The examiner reasoned that the Veteran did not have neuropathy before taking the medication, and that additional disability due to neuropathy may be from Zocor.  Therefore, the Board finds that the Veteran's peripheral neuropathy of the lower extremities were caused by VA treatment - namely, the VAMC prescribing the Simvastatin (Zocor) medication to the Veteran in April 2005. 

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  The Board will begin by addressing the second prong of proximate causation.  As previously stated, the second prong of proximate causation, in pertinent part, requires that the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA or, in the alternative, was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id. 

Applying the above facts to the aforementioned law, the Board finds that the peripheral neuropathy of the lower extremities was not a reasonably foreseeable event that could result from the VAMC prescribing the Simvastatin (Zocor) medication to the Veteran in April 2005.  Id. 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, the July 2013 VA examiner, determined that peripheral neuropathy due to Zocor was a very rare side effect and was not a common known risk.  The examiner came to this conclusion based on a review of several medical case studies.  Based on these studies it was found that a causal association between statin use and neuropathy remained possible but had not been proven.  The claims file does not contain any other medical opinions concerning the foreseeability of the peripheral neuropathy of the lower extremities.  Thus, there is no contrary medical opinion of record.

Therefore, the Board finds that the additional disability of peripheral neuropathy of the lower extremities was not a foreseeable risk of the VAMC prescribing the Simvastatin (Zocor) medication to the Veteran in April 2005.  The second prong of the proximate causation requirement has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (d)(2). 

In summary, the evidence of record establishes that the Veteran has an additional disability of peripheral neuropathy of the lower extremities that was caused by VA treatment.  This additional disability was not a foreseeable risk of the VAMC prescribing the Simvastatin (Zocor) medication to the Veteran in April 2005.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Thus, the claim is granted.  Gilbert, 1 Vet. App. at 55; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from peripheral neuropathy of the lower extremities as a result of taking medicine prescribed at a VAMC is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


